Citation Nr: 0123626	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Douglas A. Williams, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972, with service in Vietnam from August 1971 to April 1972.

By a decision, dated on April 6, 2000, the Board of Veterans' 
Appeals (Board) denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
Such decision was thereafter appealed to the United States 
Court of Appeals for Veterans Claims (Court), following which 
the Secretary of Veterans Affairs filed an unopposed motion 
to remand and stay proceedings in this matter.  The basis of 
the Secretary's motion was that a remand was required on the 
basis of the Court's decision in Holliday v. Principi, 14 
Vet. App. 280 (2001), which in interpreting the provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), found that the 
VCAA was potentially applicable to all claims for benefits 
from the Department of Veterans Affairs (VA) and that the 
Court could not determine in the first instance the specific 
applicability of the VCAA to a particular case.  By its 
order, dated in March 2001, the Court granted the Secretary's 
motion.

Following the return of the case to the Board, the attorney 
who represented the veteran before the Court was contacted by 
Board personnel to determine whether he would continue to 
represent the veteran before VA.  In response, such attorney 
in correspondence, dated in July 2001, indicated he would 
continue to represent the veteran before VA and he furnished 
documentation, signed by the veteran, appointing him as the 
veteran's representative.  A letter brief was received by the 
Board on August 16, 2001, as submitted by the attorney on the 
veteran's behalf.


REMAND

As alluded to in the preceding section, a significant change 
in the law was effectuated while this matter was pending 
before the Court for review.  Specifically, on November 9, 
2000, the President of the United States signed into law the 
VCAA.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined and expanded the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  The new Act also redefined and expanded 
the obligations of VA with respect to its duty-to-assist 
obligation.  This change in the law was made applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, § 
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
the implementing regulations as contained in 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
and Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change and the implementing 
regulations, the VA Regional Office (RO) in Pittsburgh, 
Pennsylvania has not been afforded the opportunity of 
undertaking those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law and regulations with respect to the matter on appeal.  
The end result is that the veteran has not been informed of 
the VCAA provisions and the provisions of the implementing 
regulations that may have applicability to the issue herein 
presented, and he therefore may have been denied the 
opportunity to formulate appropriate argument on appeal to 
the Board.  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VA O.G.C. Prec. Op. No.16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In his letter brief of August 2001, the veteran's attorney 
asserts that VA has not to date complied with all VCAA 
requirements, there having been no attempt by the RO to 
advise the veteran in advance of the evidence necessary to 
substantiate his claim that he was exposed to one or more 
stressors during his period of service, inclusive of service 
in Vietnam.  As well, the attorney argues that there is 
uncertainty as to the level of effort on the part of the RO 
to secure all of the records identified by the veteran, that 
the RO was unable to obtain much of the records in question, 
and that the RO failed to provide any explanation as to why 
such records could not be obtained.  Further stressor 
development by the RO, to include a detailed review of the 
records from the 18th MP Brigade, is requested and it is 
asked that the case be remanded to the RO to accomplish the 
necessary actions to ensure VCAA compliance.

The Board further notes that the RO has not to this date 
determined whether the veteran engaged in combat with the 
enemy while in military service, see 38 U.S.C.A. § 1154 (West 
1991), nor has the veteran been duly informed of the 
regulatory change to 38 C.F.R. § 3.304(f), effective as of 
March 1997.  See 64 Fed. Reg. 32807 (1999).  As well, while 
prior, unsuccessful attempts by the RO to verify the 
veteran's alleged stressors are shown to include multiple 
contacts with the United States Armed Services Center for 
Research of Unit Records (USASCRUR), it is evident that the 
RO was made aware of the existence of other records, such as 
the records of the 18th MP Brigade and morning reports for 
the 101st MP Company, but no request for copies of such 
records for each of the time periods in question is 
indicated.  Further development actions are therefore deemed 
to be in order.

Based on the foregoing, the case is REMANDED to the RO for 
the following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of advising him of the evidence 
needed to substantiate his claim of 
entitlement to service connection for 
PTSD, to include a copy of the provisions 
of 38 C.F.R. § 3.304(f), as amended, 
effective from March 7, 1997, see 64 Fed. 
Reg. 32807 (1999).  The RO should also 
advise the veteran of his right to submit 
any additional argument and/or evidence 
in support of such claim.  Such evidence 
may be of a lay or medical variety, 
including but not limited to lay 
statements from fellow servicemen, family 
members, or others as to their knowledge 
of the existence of in-service stressors 
leading to the onset of PTSD.  Examples 
of other such evidence include, but are 
not limited to, copies of service medical 
or personnel records he may hold in his 
possession; statements from service 
medical personnel; employment or 
retirement medical examinations; medical 
evidence from hospitals, clinics and 
private physicians by which or by whom 
the veteran may have been treated; 
letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  

3.  In addition, the veteran should be 
contacted through his attorney for the 
specific purpose of requesting that he 
provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for PTSD 
since his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  Such records, once 
obtained, must then be added to the 
claims folder.

4.  Through his attorney, the RO should 
contact the veteran to request that he 
submit a comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service which 
led to the onset of his PTSD.  The 
primary document outlining the veteran's 
stressors is a VA Form 21-4138, Statement 
in Support of Claim, as submitted to the 
RO in August 1993, which is supplemented 
by transcripts of RO hearings in 1995 and 
1997, as well as the veteran's statement 
of June 1998.  Each of the incidents 
outlined in the foregoing should be more 
fully described with the approximate 
dates of any and all incidents to within 
seven days if possible, the types and 
locations of the incidents, the full 
names and service numbers of any other 
persons present, detailed descriptions of 
events, and any other identifying 
information.  

The veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.  He must 
also be advised to obtain and submit any 
verifying data from individuals who might 
have knowledge of the in-service 
stressors which the veteran claims led to 
the onset of his PTSD, such as statements 
from fellow servicemen who may have 
witnessed the in-service events or from 
family members or others to whom he may 
have described the stressors at or about 
the time of their occurrence.

5.  Upon receipt of clarifying data from 
the veteran, the RO should contact the 
National Archives and Records 
Administration, 8601 Adelphi Road, 
College Park, Maryland 20740, for the 
purpose of obtaining data confirming the 
existence of the veteran's in-service 
stressors.  Copies of records compiled by 
or on behalf of the 18th MP Brigade 
should be obtained and reviewed by RO 
personnel in an effort to ascertain 
whether the in-service incidents reported 
by the veteran actually occurred.  

6.  Contact must also be made by RO 
personnel with the Director, National 
Personnel Records Center, ATTN: NCPMR-O, 
9700 Page Avenue, St. Louis, Missouri, 
63132, for the purpose of obtaining 
copies of morning reports compiled by 
each of the veteran's units during all 
relevant time periods in which he reports 
exposure to a stressor leading to PTSD.  
Once received, such documents must be 
reviewed in detail for purposes of 
stressor verification and associated with 
the veteran's claims folder.

7.  Based on any and all information 
regarding the veteran's claimed 
stressor(s), the RO should prepare a 
summary of all the claimed stressors, 
with as much detail as possible.  This 
summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents should then be sent 
to the USASCRUR with a request to provide 
any information that may corroborate the 
veteran's alleged stressor(s).

8.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development requested above or 
suggested by the USACRUR, the RO should 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the USASCRUR or through other 
documents.  If no stressor is verified, 
the RO should so state in its report.  In 
addition, the RO must also determine 
separately whether the veteran engaged in 
combat with the enemy during his period 
of service in Vietnam.  The report and or 
determination relating to each of the 
foregoing should then to be added to the 
claims file.  

9.  Thereafter, and only in the event 
that one or more in-service stressors 
has been verified or otherwise accepted 
as factual if determined to have 
occurred in combat per 38 U.S.C.A. 
§ 1154 (West 1991), the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of psychiatry 
for the purpose of determining the 
correct diagnosis and etiology of the 
veteran's claimed psychiatric 
disability.  Arrangements for such 
examination should be made through 
contact with the veteran's attorney.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the examiner.  All 
established psychiatric diagnoses are 
then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, whether it is at least 
as likely as not that the 
veteran's PTSD is the result of 
any in-service event(s)?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  The examiner is 
requested to discuss why he 
agrees or disagrees with any 
diagnosis of PTSD of record.

10.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  
11.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA; 38 U.S.C.A. § 1154 (West 1991); and 
the provisions of 38 C.F.R. § 3.304(f), 
as amended, effective from March 7, 1997, 
see 64 Fed. Reg. 32807 (1999).  If the 
benefit sought on appeal is not granted, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and the law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

